Citation Nr: 1647722	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  

This appeal before the Board of Veterans' Appeals (Board) arises from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement in January 2012 and was provided with a statement of the case in March 2013.  The Veteran perfected his appeal with an April 2013 VA Form 9 and restricted his appeal to the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  

In a July 2013 rating decision, the RO granted service connection for tinnitus.  Therefore, the issue concerning service connection for tinnitus is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2006 to March 2013.  

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for bilateral hearing loss.  He maintains, in essence, that he has a current bilateral hearing loss disability that can be attributed to military noise exposure.

Upon review, the record evidence establishes that the Veteran has a disability for bilateral hearing loss, as VA defines it.  38 C.F.R. § 3.385 (2016) (requiring speech recognition scores using Maryland CNC test that are less than 94 percent).  A January 2011 VA treatment record reflects that the Veteran's speech recognition scores were 88 percent in the right ear and 84 percent in the left ear; and that he was diagnosed with hearing within normal limits through 2000 Hertz, and with a bilateral severe high frequency sensorineural hearing loss.

The record evidence also reflects that the Veteran was exposed to hazardous noise levels during service.  The Veteran has maintained that he was exposed to such noise levels from gunfire, artillery, mortars, and airstrikes, during his tour of duty in the Republic of Vietnam, serving as an infantryman.  The DD Form 214 reveals that the Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  The service personnel record, namely the DD Form 214, establishes the Veteran's combat status, his service as an infantryman in the Republic of Vietnam, and supports his contentions with respect to his military noise exposure.  Hence, the record evidence confirms that the Veteran was engaged in combat, and further confirms that he was exposure to hazardous noise levels during service.  38 U.S.C.A. § 1154(b) (2014).

The Veteran was afforded a VA examination in August 2011.  The examiner noted that: (1) entry audiogram in March 1969 showed a 30 decibel loss at 4000 Hertz for each ear; (2) an undated audiology examination showed thresholds shifts; (3) separation hearing test in April 1971 showed a passed whispered voice test; and (5) VA audiology examination in January 2011 showed high frequency (HF) sensorineural hearing loss (SNHL) bilaterally with 88 percent and 84 percent speech discrimination for the right and left ears, respectively.  Also, the examiner noted that: (1) the Veteran had combat exposure with high levels of noise, having received the Combat Infantry Badge; (2) he had hunted prior to service with occasional use of hearing protection; (3) he had denied recreational noise exposure after service; and (4) he worked in construction with noise exposure.  However, the examiner did not provide any audiometric data in the form of pure tone thresholds, in decibels, or the speech recognition scores, noting that the results of the audiometric testing were unreliable for rating purposes.  The examiner concluded that with respect to hearing loss she could not resolve this matter without resort to mere speculation.  The examiner explained that the Veteran was unreliable with speech and pure tone responses making results inadequate for rating purposes.  The examiner noted that repeated reinstruction did not improve reliability.  

In a June 2013 addendum opinion, in response to whether the Veteran's bilateral hearing loss was aggravated by service, a VA examiner concluded she could not resolve the issue of hearing loss without resort to mere speculation.  The examiner commented that there was no audiometric data in the service treatment records.  The examiner explained that without audiometric data for review, it was impossible to tell if the Veteran's pre-existing hearing loss was aggravated beyond normal progression or test-retest variability.

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  

Here, the Veteran's March 1969 pre-induction report of medical examination reveals the following pure tone thresholds; 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
X
30
LEFT
15
5
5
X
30

As such, some of the Veteran's pure tone thresholds at entrance indicated some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The Court, relying on medical treatise, that pure tone thresholds above 20 decibels indicate some degree of hearing loss).

Notably, however, since the June 2013 addendum opinion, the Court has held that if the degree of hearing loss noted on an entrance examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, then that degree of hearing loss is not a "defect, infirmity, or disorder" under 38 U.S.C.A. § 1111; and, in such cases, the presumption of soundness will attach.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  

In this case, the Veteran did have some degree of bilateral hearing loss, based on the auditory thresholds above 20 decibels at 4000 Hertz in the right and left ears, on the March 1969 pre-induction examination.  Nonetheless, that degree of hearing loss noted on the pre-induction medical examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, and hence was not a "defect, infirmity, or disorder."  Here, it is well to observe that neither the Veteran's service treatment records nor his entrance examination report has provided medical evidence showing, clearly and unmistakably, that a "disability" for hearing loss, within VA standards, existed prior to the Veteran's entry into service.  Accordingly, the Veteran is presumed to have been in sound condition at his entry into service. 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  

Based on the above, the Board finds that it is necessary to seek guidance from medical authorities as to whether the Veteran's current bilateral hearing disability, as VA defines it, was causally related to in-service noise exposure.  The duty to assist includes obtaining medical records and examination where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is insufficient to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the appellant in developing the facts pertinent to the claim.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any (VA or non-VA) records pertaining to treatment for his bilateral hearing loss, which are not already of record.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain outstanding VA treatment records dated March 2013 to the present.  

3. Then, schedule the Veteran for a new VA examination in order to determine the etiology of any bilateral hearing loss disability that presently exists.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  All necessary tests and studies should be conducted.  The examiner must be informed that the Veteran's account of exposure to hazardous noise levels from gunfire, artillery, mortars, and airstrikes, is to be accepted as satisfactory evidence, based on the circumstances, conditions, and hardships of the Veteran's combat service.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

Given the particular of this Veteran's medical history, it at least as likely as not (50 percent or greater probability) that the Veteran's in-service exposure to hazardous noise caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?

* In answering this question, please address the following: (1) whether hearing loss attributable to noise exposure would result in an immediate, measurable change in hearing acuity that would be reflected on an audiology examination and/or audiometric test; and (2) whether the facts and data on file in this case indicate that such a change occurred in the Veteran's hearing from his in-service noise exposure, based on a comparison between the service entry audiogram findings in March 1969 and the undated audiology examination showing thresholds shifts.

* The examiner should address, in addition to the Veteran's military exposure to hazardous noise levels, his post service noise exposure while working in construction.  In doing so, the examiner should discuss whether there is a medically sound basis to attribute any current bilateral hearing loss disability, as VA defines it, to military exposure to hazardous noise levels; or, whether any current bilateral hearing loss disability, as VA defines it, is more properly attributable to post service noise exposure while working construction.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completion of the above action and other development that may be indicated by any response to actions taken in the paragraphs above, the AOJ should re-adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




